Case 1:15-cv-07433-LAP Document 969 Filed 07/09/19 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT

OF NEW YORK

 

 

 

VIRGINIA GIUFFRE,

~against-

Plaintiff,

GHISLAINE MAXWELL,

Defendant.

 

USDC SDNY
DOCUMENT
pepo. ne TY BED
es svun won vieneuneyperwm
DATE FLED. 3 “t $A

 

 

 

 

 

i5 Civ. 7433 (LAP)

ORDER

LORETTA A. PRESKA, Senior United States District Judge:

Counsel shall confer and appear for a conference on July 11

at 2:15 in courtroom 12A to discuss how to proceed.

SO ORDERED.

Dated:

New York,

New York

July J , 2019 , Z. eulls

LORETTA A. PRESKA
Senior United States District Judge

 

 

 
